Case 8:03-cv-01742-CJC-DFM Document 629 Filed 03/11/19 Page 1 of 2 Page ID #:27736




                                                            JS-6
     1
     2
     3
     4
     5
     6
     7
     8
                           UNITED STATES DISTRICT COURT
     9
                          CENTRAL DISTRICT OF CALIFORNIA
    10
                                  SOUTHERN DIVISION
    11
    12
                                                 Case No. SACV 03-01742 CJC (DFMx)
    13
         ORANGE COUNTY WATER
    14 DISTRICT,
    15             Plaintiff,
                                                 ORDER GRANTING DEFENDANTS
    16       v.                                  EXXON, MOBIL, & SHELL’S
                                                 MOTION FOR GOOD FAITH
    17 UNOCAL CORPORATION, et al.                SETTLEMENT
    18
                   Defendants.
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                             1
Case 8:03-cv-01742-CJC-DFM Document 629 Filed 03/11/19 Page 2 of 2 Page ID #:27737



     1        The Motion of Defendants Exxon Mobil Corporation (“Exxon”), ExxonMobil
     2 Oil Corporation (“Mobil”), and Shell Oil Company, Equilon Enterprises LLC, and
     3 Texaco Refining and Marketing Inc. (collectively, “Shell”) for an Order
     4 Determining Good Faith Settlement (the “Motion”) came on for hearing in this
     5 Court on March 11, 2019. Having considered the papers submitted by the parties,
     6 and for good cause shown, the Court hereby declares:
     7     1) The Settlement Agreement between Plaintiff Orange County Water District
     8        (“OCWD”) on the one hand and Exxon, Mobil, and Shell on the other hand,
     9        which is attached as Exhibit 1 to the Declaration of Jeffrey J. Parker and the
    10        Declaration of Peter Condron, was entered into in good faith, as defined under
    11        California Code of Civil Procedure sections 877 and 877.6;
    12     2) The negotiations of the Settlement Agreement between OCWD, Exxon,
    13        Mobil, and Shell were conducted fairly, in good faith, and at arm’s length,
    14        and there is no evidence of bad faith, fraud, collusion, tortious conduct, or any
    15        intent to impact unfairly or injure the rights or interests of other defendants,
    16        former defendants, prior settling defendants, or others;
    17     3) Pursuant to California Code of Civil Procedure section 877.6(c), all parties
    18        who are released from claims by OCWD under the Settlement Agreement are
    19        entitled to protection as settling tortfeasors to the extent provided by
    20        California Code of Civil Procedure section 877.6(c); and
    21     4) Pursuant to Federal Rule of Civil Procedure 54(b), final judgment is entered.
    22
    23        IT IS SO ORDERED.
    24
    25
           DATED: March 11, 2019
    26
                                                       CORMAC J. CARNEY
    27
                                                       UNITED STATES DISTRICT JUDGE
    28


                                                   2
